Title: William C. Rives to Thomas Jefferson, 30 August 1811
From: Rives, William Cabell
To: Jefferson, Thomas


          
                  My dear sir, 
                   
                     Oak-Ridge 
                     August 30th, 11.—
          
		   Since I had the pleasure of being at Monticello, the unsettled state of my health has totally disqualified me for intellectual exertion. Indeed, for the last two years, either the incapacity resulting from this cause, or the avocations of business have materially
			 obstructed my desire of knowledge, by taking away the physical power of obtaining it.—The former evil being now partially removed
			 by a recent visit to the Springs, I am determined, in spite of the latter, to renew my studies with energy & zeal.—But finding myself deficient in those elementary parts of learning which serve as a scaffolding for higher attainments, & having always
			 meditated a recurrence to them when circumstances should favour my design, I must adopt some new arrangement for the purpose of comprehending them in my future course.  
		  The subjects to which I allude, are Mathematics, Physics, the antient, & some of the modern, languages, all of which will become subservient, either directly or indirectly, to my ultimate
			 profession.—In order to incorporate these with my other studies, it will be necessary, however, to make the reading of Law for some time a secondary object; nor will the temporary abridgement of
			 my
			 legal researches be at all inconvenient, as I am not anxious to precipitate the period of active employment. It will be necessary likewise, to change the scene of my literary labours, for the
			 difficulties of Mathematics cannot be easily overcome without the aid of an instructor or the co-operation of a
                  
                   fellow-student, the principles of Natural philosophy cannot be distinctly understood without experimental proofs, and the dull exercise of committing grammars & vocabularies to
			 memory cannot be patiently endured without sharing it with a companion. Possessing none of these advantages at home, I have been induced to look abroad for a more favourable situation, and
			 bounding
			 my view by the limits of the State, I have at length selected Williamsburg as the best. I have not extended my view to other states, because it appears desirable that every person should receive his education in the particular state which is destined to be the
			 theatre of his future life, as he is thereby better enabled to accommodate himself to the tone of feelings & manners which prevail among his fellow-citizens.—In Wms-burg there are able professors in all the departments I have mentioned.
			 As
			 a Mathematician, Mr. Blackburn is supposed to be inferior to no man in Virginia, and the original simplicity of his method of instruction entitles him to the first rank as a teacher. 
                  Bishop Madison, I believe, has acted a distinguished part in the Philosophical transactions of his own country, and in Europe, his name is highly respected. 
                  
                  The professor of modern languages, also, is said to be a man of considerable erudition, & possesses a critical & complete knowledge of the French, which is his vernacular tongue.—To these advantages, I may superadd the edifying society of studious & enlightened young-men of whom there are at least six or seven at
			 that place, in years of the greatest scarcity.—
          The very friendly disposition which you have manifested towards me, together with your experience in matters of this kind particularly & the rectitude of your judgement on all, has emboldened me to solicit your remarks & advice on the subject of my future course. Will you do me the favour, sir, to say whether you consider Wms-burg a proper 
                     an eligible situation for the objects I propose, and if not, what other you would recommend?
			 
                  I
			 desire to be most respectfully presented to Mr. & Mrs. Randolph & their family, and with zealous prayers for the continuance of your health & happiness,
          I have the honour to be your mo. obt. serv.
                  Wm C Rives
        